MacLEAN, J.
One Levy agreed to pay, as part of the considera_ tion for the purchase of certain realty, upon signing the instrument, $250. This he duly paid in a check drawn to the order of the four persons plaintiffs herein, the vendors. One of the vendors—the plaintiff first named—was not present, but the check was indorsed by or for the other three, and left in the hands of the defendant. Confessedly without any authority so to do, the defendant indorsed Keiner’s name upon the check, adding his own name with “agent,” negotiated the paper, and procured the proceeds himself. When the check was demanded from him, he offered his own for $117.50. This being refused, he raised his offer to $132.50, which latter sum he actually handed to the clerk upon his examination in court. Folsom’s act was simply conversion, an unauthorized assumption and exercise of dominion over what belonged to others. For him tO‘ say he had claims against one or more vendors for commission does not excuse his conduct. Whatever were his claims or pretensions, he was not authorized to resort to such appropriation to make them good. It was error to give judgment for the defendant, and that should be reversed.
Judgment reversed, and a new trial ordered, with costs to appellants to abide the event. All concur.